Case 6:21-mj-01009-LRH Document1 Filed 01/07/21 Page 1 of 9 PagelID 1

AO 91 (Rev, 11/11) Criminal Complaint
———S———_>

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

United States of America )
v. )
) Case No. :
FRANQUI SOTO Cj
) 6:21-mj- | OD (
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 24,2020. ——__siin the county of Orange in the
Middle Districtof Florida’ =——_, the defendant(s) violated:
Code Section Offense Description
18 USC 2252A(a)(2) Distribution of child pornography.

This criminal complaint is based on these facts:

See attached affidavit.

&M Continued on the attached sheet. | ote

Complainant 's signature

Sworn to before me over the video conference and - Kevin Kaufman, Special Agent
signed by me pursuant to Fed.R.Crim. P. 4.1 and 4(d). Printed name and title

Date: a} ws (thet hey@n.
Judge's ot
_ Orlando, Florida Leslie R. Hoffman, U.S. Magistrate Judge

Printed name and title

City and state:
Case 6:21-mj-0O1009-LRH Document1 Filed 01/07/21 Page 2 of 9 PagelD 2

STATE OF FLORIDA CASE NO. 6:21-mj- [507
COUNTY OF ORANGE
AFFIDAVIT

I, Kevin Kaufman, being duly sworn, do hereby depose and state as
follows:

1. This affidavit is submitted in support of a criminal complaint
against FRANQUI SOTO, for a violation of 18 U.S.C. § 2252A(a)(2). As set
forth in more detail below, I believe there is probable cause that on or about
November 24, 2020, in Orange County, Florida, SOTO knowingly distributed
child pornography, in violation of 18 U.S.C. § 2252A(a)(2).

2. I have been a Special Agent (SA) with the Federal Bureau of
Investigation (FBI) for the past 16 years. Iam currently assigned to the FBI
Violent Crimes Against Children Task Force.

3. I have received specialized training concerning investigations of sex
crimes, child exploitation, child pomography, and computer crimes. I have also
investigated and assisted in the investigation of matters involving the possession,
receipt, distribution, and production of child pornography. During the course of
my training and investigations, I have had the opportunity to observe and review
numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all
forms of media, including computer media. Moreover, Iam a SA who is

engaged in enforcing the criminal laws, including 18 U.S.C. § 2252A.
Case 6:21-mj-O1009-LRH Document1 Filed 01/07/21 Page 3 of 9 PagelD 3

4, I have participated in various training courses concerning the
investigation and enforcement of federal child pornography laws in which
computers are used as the means for receiving, transmitting, and storing child
pornography. Additionally, I have participated in the execution of search
warrants involving searches and seizures of computers, computer equipment,
software, and electronically stored information.

3. I make this affidavit based on my experience and background as a
law enforcement officer, including my experience with the FBI; my personal
participation in the investigation; information provided by other FBI Special
Agents who participated in this investigation with me, and other law enforcement
officers and agency personnel. Because this affidavit is being submitted for the
limited purpose of establishing probable cause for the issuance of a criminal
complaint, I have not set forth each and every fact learned during the course of
this investigation.

PROBABLE CAUSE STATEMENT

6. On November 30, 2020, the FBI Tampa Division, Orlando
Resident Agency received a lead from the Knoxville Division about a person
receiving and distributing child sexual abuse material (CSAM). As part of an
ongoing effort to identify and arrest person(s) engaging in the ongoing

distribution and receipt of CSAM, the FBI utilized online covert employees
Case 6:21-mj-01009-LRH Document1 Filed 01/07/21 Page 4 of 9 PagelD 4

(OCE) to engage with individuals on the internet who are on applications
commonly used to engage in the distribution and the receipt of CSAM.

7. On or about November 12, 2020, an OCE was using the KIK
application. While on the KIK application, the OCE joined a group titled
“Boys For Play.” While in the group, the OCE observed several members of
this group engaging in the distribution and receipt of CSAM. In particular,
the OCE observed KIK subscriber knightwatch10 (hereafter knightwatch10)
distribute CSAM to the members of the “Boys For Play” group.

8. Specifically, on November 12, 2020, knightwatch10 distributed a
video that was approximately 59 seconds in length. The video was of a male
child approximately 13 years old. The child was sitting on a toilet
masturbating. The OCE then captured knightwatch10 commenting on
multiple images and videos of CSAM being distributed to the group. For
example, a CSAM image of a male child approximately 15 years old laying
naked on a bed with an erect penis was distributed to the “Boys For Play”
group by another user. Knightwatch10 commented “Mmm I would love to
suck that.” Knightwatch10 was later captured by the OCE distributing this
image to another KIK group titled “Boy Shot.”

9. On November 16, 2020 and November 24, 2020, the OCE

captured knightwatch10 again distributing CSAM in the KIK group “Boys
Case 6:21-mj-01009-LRH Document1 Filed 01/07/21 Page 5 of 9 PageID 5

For Play.” The CSAM image knightwatch10 distributed on November 16,
2020 was an image of a male child who is approximately 15-16 years old. The
child is standing in a hallway with no shirt on and his shorts are pulled down
exposing his erect penis. The CSAM video knightwatch10 distributed on
November 24, 2020, was approximately 15 seconds in length. The video was
of a male child who is approximately 10-11 years old. The child is being
forced to perform oral sex on an adult male. |

10. On November 13, 2020, the FBI sent an administrative subpoena
to KIK in order to identify KIK subscriber knightwatch10. On November 16,
2020, KIK responded to the administrative subpoena identifying that the KIK
account had been created on August 7, 2019 with an iPhone and was
registered with the e-mail address helptheplanetl@yahoo.com. Additionally,
KIK identified IP addresses used by knightwatch10 to connect to KIK. One
of the IP addresses utilized by knightwatch10 was identified as Spectrum IP
address 97.103.36.57. Knightwatch10 connected to this IP address on
November 12, 2020 and November 16, 2020.

11. On November 18, 2020, an administrative subpoena was sent to
Charter Communications to identify the subscriber of the IP address

97.103.36.57. On November 24, 2020, Charter Communications responded to
Case 6:21-mj-01009-LRH Document 1 Filed 01/07/21 Page 6 of 9 PagelD 6

the administrative subpoena identifying the subscriber of IP address
97.103.36.57 as D.S., at a residence in Orlando, Florida.

12. The FBI conducted a CLEAR search on the residence address
that was provided by Charter Communications. The search revealed that an
adult male identified as FRANQUI SOTO (SOTO), resided at the
residence. I conducted further open source checks on SOTO and located
SOTO’s Facebook page. On his Facebook page, I located several images of
SOTO, to include multiple images that were used in combination to create the
KIK profile picture for knightwatch10. Additionally, I conducted a google
search on SOTO's residence and a satellite image of the residence was
located. The image revealed a pool at the residence. During the
conversations with knightwatch10, knightwatch10 sent an image to the OCE
that contained part of a pool. I believe the satellite image of the pool was
similar to the image of the pool the knightwatch10 sent to the OCE.

SEARCH WARRANT AND INTERVIEW

13. Based on this information, on January 6, 2021, I obtained a federal
search warrant to search the residence. On January 7, 2021, the FBI executed the
search warrant. Shortly after Special Agent (SA) Rodney Hyre and I arrived at
the residence SOTO exited his residence and I made contact with SOTO. I
identified myself and explained to SOTO that the FBI had a search warrant to

search his residence. Prior to entering the residence, SA Hyre asked SOTO if he
Case 6:21-mj-0O1009-LRH Document 1 Filed 01/07/21 Page 7 of 9 PagelD 7

had any weapons in his pocket. SOTO answered no and SA Hyre asked SOTO if
he could check. SOTO agreed and SA Hyre located SOTO’s cellular telephone
in SOTO’s right pocket. .

14. LIinformed SOTO that he was not under arrest, he did not have to
answer my questions, and was free to leave. SOTO understood and agreed to
speak to SA Hyre and me. I asked SOTO if his cell phone was password
protected and he answered yes. I asked him for the password and SOTO
provided the password. During the recorded interview, SOTO was shown a
screen shot of a KiK user profile picture for KiK subscriber knightwatch10.

SOTO stated he was the subscriber of the KiK profile knightwatch10. SOTO
stated he had the KiK account for approximately 1 year and used the account to
communicate with a friend in England. SOTO was shown an image of a male
flexing his triceps with a pool behind him. SOTO identified the male in the

image as himself. SOTO was asked if he sent that image out on KiK and he
answered yes. SOTO was then asked if he ever used KiK to receive or distribute
CSAM. SOTO denied receiving or distributing CSAM on KiK. SOTO was then
shown an image in a KiK chat of a male child approximately 15-years-old laying
naked on a bed with an erect penis. SOTO admitted that he received the image
while in a KiK group. SOTO said he later distributed the image on KiK.

15. SOTO was shown an image in a KiK chat of male child who is

approximately 15-16 years old. The child is standing in a hallway with no shirt
Case 6:21-mj-01009-LRH Document1 Filed 01/07/21 Page 8 of 9 PagelD 8

and his shorts are pulled down exposing his erect penis. SOTO admitted to
distributing the image on KiK. SOTO was then shown an image in a KiK chat.
The image was of a young boy with a green shirt on. I explained to SOTO the
image was a screen capture of a video and the video was of a 10-11 year-old boy
being forced to perform oral sex on an adult male. SOTO said he remembered
seeing that video and admitted to distributing the video on KiK. I asked SOTO
about the comments he made when distributing the images and videos. SOTO
replied he was just to trying to excite the men he was chatting with. SOTO
initialed and dated all the aforementioned images of CSAM shown to SOTO.

16. SOTO stated he first saw CSAM when he was in his 20’s and had
viewed CSAM off on over the past years. SOTO occasionally masturbated to the
CSAM he received. SOTO admitted that all the images and videos of CSAM he
received or distributed were conducted from his residence in Orlando, Florida.
SOTO stated he was sexually abused when he was a child by his cousin.

CON SION
17. Based on the above, there is probable cause that on or about

November 24, 2020, in Orange County, in the Middle District of Florida, SOTO
Case 6:21-mj-0O1009-LRH Document1 Filed 01/07/21 Page 9 of 9 PagelD 9

knowingly distributed child pornography, in violation of 18 U.S.C. § 2252A(a)(2).

Kevin Kaufman
Special Agent
Federal Bureau of Investigation

Affidavit submitted by email and attested to me

as true and accurate by videoconference consistent with
Fed. R..Crim. P. 4.1 and 4(d) before me

this 7'day of January 2021.

Lady (ete oan,

LESLIE R. HOFFMAN
United States Magistrate Ju

 
